Citation Nr: 0111698	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  00-12 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected right knee disability, currently evaluated as 10 
percent disabling.  

2.  Entitlement to an increased rating for the service-
connected bilateral plantar warts, currently evaluated as 10 
percent disabling.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from January 1962 to November 
1965.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1999 rating decision by the RO.  

(The claim for increase for the service-connected bilateral 
plantar warts is the subject of the Remand portion of this 
document.)  



FINDINGS OF FACT

1.  The service-connected right knee disability is not shown 
to be manifested by more than slight lateral instability or 
recurrent subluxation.  

2.  The service-connected right knee disability is shown to 
be manifested by current x-ray findings of degenerative joint 
disease with a demonstrated functional limitation of a 
noncompensable degree due to pain.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected right knee disability on 
the basis of instability or recurrent subluxation have not 
been met. 38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a including 
Diagnostic Code 5257 (2000).  

2.  The criteria for the assignment of a separate 10 percent 
rating for the service-connected right knee disability on the 
basis of arthritis and functional loss due to pain have been 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a including Diagnostic Codes 5003, 5010, 5260, 5261 
(2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Right Knee

Initially, the Board notes that on November 9, 2000, the 
President signed H.R. 4864, the "Veterans Claims Assistance 
Act of 2000."  The purpose of this bill is to reverse the 
decision of the U.S. Court of Appeals for Veterans Claims in 
Morton v. West, which held that the Secretary had no 
authority to provide assistance to a claimant whose claim was 
not "well grounded."  The bill also establishes a number of 
procedural requirements for VA in dealing with claims for 
benefits.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  

The RO has not had an opportunity to address this new 
legislation with regard to the veteran's claim for increase.  
However, a review of the record by the Board at this time 
shows that he has been provided with VA examinations in 
connection with the knee claim and that no further assistance 
in developing the facts pertinent to his knee claim is 
required.  Sources of additional evidentiary development have 
not been identified by the veteran or his representative.   

As noted hereinabove, the veteran contends that his service-
connected knee disability is more disabling than is 
represented by the current 10 percent disability rating.  

The veteran's right knee disability is rated under Diagnostic 
Code 5257.  Under that code, knee disabilities are rated 
based on a showing of recurrent subluxation or lateral 
instability of the knee.  

The veteran underwent a magnetic resonance imaging (MRI) of 
the right knee in February 1999.  The impression was that of 
old medial meniscectomy; no evidence of tear in the lateral 
meniscus; hypertrophic changes in the medial margins of the 
joint with marked loss of hyaline cartilage in the medial 
joint; chondromalacia patella; and small joint effusion.  

VA x-ray studies of the right knee in February 1999 showed 
evidence of narrowing of the joint space at the medial 
compartment area associated with sclerosis of the articular 
surface of the tibia.  Hypertrophic spurs were seen in the 
medial aspect of the joint in the area of the femur and 
tibia.  Osteoporosis was noted.  There was no evidence of 
fracture, dislocation or subluxation.  The impression was 
that of degenerative changes of the right knee.  

The veteran was afforded a VA joints examination in February 
1999.  At that time, the veteran complained of occasional 
stiffness.  He noted having difficulty entering and exiting 
automobiles.  The veteran reported having a frequent clicking 
sensation in the right knee.  The veteran indicated that he 
used a cane for increased stability. The examiner reported 
motions of the knee as follows:  extension-right to 2 degrees 
and left to 0; flexion-right to 100 degrees and left to 150.  
Diagnosis was that of hypertrophic changes in the medial 
margins of the joint with marked loss of hyaline cartilage in 
the medial joint; chondromalacia patella; and small joint 
effusion.  

The veteran was reexamined in February 2000.  The veteran 
complained of recurrent episodes of sharp, shooting pains 
along the inferior border of the patella in the right knee 
when walking and when getting our of his car on weight 
bearing.  The veteran also stated that the experienced 
diffuse numbness and tightness during the later part of the 
day.  He described right knee stiffness and swelling after 
kneeling.  The veteran also complained that his knee gave 
out.  

On examination, the veteran had no painful motion on flexion 
and extension of the right knee when not weight bearing.  On 
standing and weight bearing, he experienced sharp, shooting 
pains in the medial aspect of the right knee.  Also, the 
veteran described having a "grinding" feeling sensation 
deep in the right knee on flexion and extension.  On 
examination, crepitation could be heard intermittently.  
There was no point tenderness in the right knee.  There was 
no edema, effusion, redness or heat.  There was no gross 
muscle weakness in the right leg and knee.  There was slight 
crepitation palpable after repeated flexion and extension of 
the joint.  There was no gross instability in the right knee 
or abnormal movement or guarding of movement in the right 
knee.  The examiner noted that the veteran had functional 
limitations in the right knee with standing limited to 1/2 hour 
and walking limited to 2 to 4 blocks due to the onset of 
"tightness and/or stiffness" in the joint.  In addition 
prolonged sitting for more than 30 to 40 minutes caused joint 
stiffness.  

On range of motion testing, the examiner indicated the 
following "pain-free" range of motion in the right knee 
joint:  extension to 0 degrees - full extension; flexion from 
0 degrees to 95-100 degrees with the onset of tightness 
discomfort in the joint at 95-100 degrees flexion.  There was 
noted to be no significant ligament laxity in the right knee 
joint.  

X-ray studies of the right knee showed considerable narrowing 
of the joint space at the medial compartment area associated 
with sclerosis of the articular surface of the tibia due to 
osteoarthritic changes.  In addition, hypertrophic spurs in 
the medial aspect of the joint in the area of the femur and 
tibia were noted, as was a small, round increased density in 
the proximal portion of the tibia representing a bone 
infarct.  

Diagnoses were those of residuals of internal derangement of 
the right knee; residuals of medial meniscectomy in the right 
knee; chondromalacia patella in the right knee; degenerative 
arthritis of the right knee.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4. In general, disability 
evaluations are assigned by applying a schedule of ratings 
that represent, as far as can practicably be determined, the 
average impairment of earning capacity. 38 U.S.C.A. § 1155 
(West 1991).  

The regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history.  The Board attempts to determine the 
extent to which the veteran's disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.1, 4.2, 4.10 (2000).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55 (1994). The Board further 
finds that the matter has been adequately developed for the 
purpose of appellate review.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  

The rating schedule provides that when an unlisted disability 
is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2000).  

The veteran's right knee disability is currently evaluated as 
10 percent disabling for slight, recurrent subluxation or 
lateral instability under 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2000).  A 30 percent rating is assigned under 
Diagnostic Code 5257 where moderate recurrent subluxation or 
lateral instability is shown.  To warrant the maximum 30 
percent rating under Diagnostic Code 5257, severe recurrent 
subluxation or lateral instability must be shown.  The 
medical evidence in this case, the Board finds, does not 
support a finding of more than slight recurrent subluxation 
or lateral instability of the right knee.  

The Board notes that in consideration of limitation of 
motion, The United States Court of Appeals for Veterans 
Claims (the Court) has set forth certain guidelines.  In the 
case of DeLuca v. Brown, 8 Vet.App. 202 (1995), the Court has 
expounded on the necessary evidence required for a full 
evaluation of orthopedic disabilities.  In this case, the 
Court held that ratings based on limitation of motion do not 
subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was also 
held that the provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  The guidance provided by the 
Court in DeLuca must be followed in adjudicating the 
veteran's claim.  

In addition, the Board notes that in rating the veteran's 
knee disabilities, all applicable Diagnostic Codes must be 
considered to include Diagnostic Codes 5010, 5257, 5260 and 
5261.  In opinions of the General Counsel (VAOPGCPREC 23-97 
and 9-98), it was held that a claimant who has arthritis and 
subluxation/instability due to service-connected knee 
disability may be rated separately based on limitation of 
motion and lateral instability and subluxation.  

The Board notes that, if the veteran has limitation of motion 
of the knees which is due to arthritis (as shown on x-ray) as 
well as lateral instability and subluxation, he is entitled 
to consideration of separate compensable ratings under the 
diagnostic codes governing limitation of motion, i.e., 5260 
and 5261 as well as under 5257.  Currently, the veteran is 
rated under Diagnostic Code 5257, and there is x-ray evidence 
of arthritis, but the veteran's knee disability has not been 
separately rated.  

38 C.F.R. § 4.71a, Diagnostic Code 5003, establishes, 
essentially, three methods of evaluating degenerative 
arthritis which is established by x-ray studies: (1) when 
there is a compensable degree of limitation of motion, (2) 
when there is a noncompensable degree of limitation of 
motion, and (3) when there is no limitation of motion. 
Generally, when documented by x-ray studies, arthritis is 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the joint involved. 
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.  

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 
provide that painful motion due to degenerative arthritis, 
which is established by x-ray study, is deemed to be 
limitation of motion and warrants the minimum rating for a 
joint, even if there is no compensable limitation of motion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991), 
Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).  

A noncompensable rating on the basis of limitation of motion 
of the knees is assigned if flexion of the leg is limited to 
60 degrees or extension is limited to 5 degrees. A 10 percent 
evaluation requires limitation of extension to 10 degrees or 
limitation of flexion to 45 degrees; a 20 percent evaluation 
is warranted for limitation of extension to 15 degrees and 
limitation of flexion to 30 degrees; and a 30 percent rating 
is warranted if flexion is limited to 15 degrees or extension 
is limited to 20 degrees. 38 C.F.R. § 4.71a, Diagnostic Codes 
5260, 5261.  Full range of motion of the knee is measured 
from 0 degrees to 140 degrees in flexion and extension. 38 
C.F.R. § 4.71, Plate II (2000).  

In this case, the most recent medical evidence shows that the 
veteran had full and pain-free extension, but pain-free 
flexion of the knee only to 100 degrees.  Additionally, 
significant changes due to arthritis are documented by x-ray 
studies.   The Board finds, therefore, that a rating of 10 
percent is warranted for the demonstrated right knee 
functional loss due to pain pursuant to Diagnostic Codes 
5003, 5260 and 5261, as well as 38 C.F.R. §§ 4.40, 4.45 and 
4.59 (2000).  

In sum, the Board concludes that the right knee disability 
with resulting arthritis and any instability or recurrent 
subluxation should be rated separately. An evaluation of 10 
percent for arthritis of the veteran's right knee is 
warranted pursuant to Diagnostic Code 5003 and 38 C.F.R. §§ 
4.40, 4.45, 4.59, in light of the veteran's painful motion 
shown to be of a noncompensable degree.  

Furthermore, the preponderance of the evidence is against the 
assignment of an evaluation greater than 10 percent for 
disability affecting the right knee rated on the basis of any 
instability or recurrent subluxation pursuant to Diagnostic 
Code 5257.  



ORDER

An increased rating greater than 10 percent for the service- 
connected right knee disability on the basis of instability 
or recurrent subluxation is denied.  

A separate rating of 10 percent for the service-connected 
right knee disability on the basis of arthritis and 
functional loss due to pain is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  



REMAND

As noted, there has been a significant change in the law 
during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand with regard 
to the plantar warts issue in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-
2099 (2000) (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision with regard to the plantar warts 
issue at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

Historically, the RO granted service connection for bilateral 
plantar warts in a March 1966 rating decision.  A 10 percent 
rating was assigned to that disability.  The veteran now 
contends that the service-connected plantar warts have since 
become more disabling and that a rating in excess of the 
current 10 percent rating is warranted.  

A February 1999 VA examination report indicated that the 
veteran had a hyperkeratotic lesion underlying the fourth 
metatarsal head on the right foot.  It was tender on 
palpation.  Diagnosis was that of clavus, right fourth 
metatarsal head, plantar surface.  

The veteran was reexamined in February 2000.  At that time, 
the veteran complained of pain only when the lesion on his 
right foot grew.  The lesion was on the right foot at the 
submetatarsal 4th area.  The veteran reported that he self-
treated himself by trimming the lesion.  The veteran had a 
guarded stance and ambulation.  In the gait cycle, the 
veteran had an early heel-off, and his midstance was more 
deliberate and slower.  The veteran had an intractable 
porokeratosis, submetatarsal 4th on the right and 
hyperkeratosis at the medial left and sub-5th area of the 
left foot.  However, the veteran did not comment on the 
severity of the veteran's service-connected disability in 
terms of the applicable rating criteria.  

The veteran's bilateral plantar warts were originally rated 
under 38 C.F.R. § 4.71a, including diagnostic code 7277 
(2000).  Diagnostic code 5277 governs ratings for bilateral 
weak foot and provides a minimum 10 percent rating for the 
underlying condition.  

The Board notes that in the May 2000 statement of the case, 
the RO listed the criteria for Diagnostic Codes 5277 as well 
as  38 C.F.R. § 4.118, including Diagnostic Codes 7806 
(eczema) and 7819 (new growths, benign, skin).  However, in 
the Statement of the Case, the RO apparently determined that 
rating the veteran's plantar warts under diagnostic code 7806 
was most appropriate.  

The Board finds that the February 2000 VA examination is 
inadequate for rating purposes.  While the examining 
podiatrist did provide a diagnosis of intractable 
porokeratosis, submetatarsal 4th on the right, and 
hyperkeratosis at the medial left and sub-5th area of the 
left foot, she did not knowingly comment on the severity of 
the service-connected disability in order to facilitate 
rating the condition.  

In light of the foregoing, the veteran's bilateral plantar 
warts should be reexamined to determine the severity of the 
disability.  In this regard, the examiner should be asked to 
provide an specific findings in terms of the most appropriate 
rating criteria.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
in order to contact the veteran and to 
obtain the names and addresses of all 
health care providers who have treated 
him for the service-connected bilateral 
plantar warts since service, which have 
not previously been identified or 
obtained.  Thereafter, the RO should 
obtain legible copies of all records from 
any identified treatment source not 
currently of record.  In addition, the RO 
should obtain copies of all VA treatment 
records of the veteran, that are not 
currently in the claims folder.  The 
veteran should be afforded a reasonable 
amount of time to obtain and submit such 
evidence to the RO.  Once obtained, all 
records must be associated with the 
claims folder.  

2.  The RO should schedule the veteran 
for a VA podiatry examination to 
determine the current severity of the 
service-connected bilateral plantar 
warts.  All indicated tests must be 
conducted.  The claims file must be made 
available to and reviewed by the examiner 
prior to the requested study.  The 
examiner should report complete findings 
and opine as to the severity of the 
service-connected bilateral plantar warts 
in relation to the rating criteria.  In 
particular, the examiner should comment 
on the overall degree of foot disability 
caused by the service-connected plantar 
warts.  

3.  Following completion of the 
development requested hereinabove, the RO 
must undertake to review the veteran's 
claim of an increased rating for the 
service-connected plantar warts, with 
consideration of all applicable diagnostic 
codes.  The RO in this regard must ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  If any benefit sought 
on appeal remains denied, then the veteran 
and his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 



